DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 10/29/2021, with respect to claims 1-20 in view of the amendments have been fully considered and are persuasive.  The objections and rejection of 8/3/2021 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ginger Turner on 1/5/2022.
The application has been amended as follows: 
Claim 1, 
line 10: “wherein the one or more lodging elements”
line 10: “form [[a]] loop elements”
Claim 5, 
line 11: “form [[a]] loop elements”
line 11: “wherein the one or more lodging elements”
line 18: “from the 
Claim 9,
line 8: “a luminal wall
line 12: “wherein the one or more lodging elements”
line 14: “wherein the struts of the one or more lodging elements of the distal framework” 
line 16: “from the 
Claim 10,
Line 5:  “the one or more lodging elements”
line 8: “a luminal wall 
line 12: “wherein the one or more lodging elements”
Claim 14, 
line 5: “a centerline”
line 8: “[[a]] the centerline”
Claim 17,
line 2: “extracting the framework from the site proximate the aneurysm 

Allowable Subject Matter
Claims 1-6, 8-10, 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to Claims 1, 5, 9, and 10 the closest prior art is Gerberding (2010/0094335), which discloses: (Figures 1A-1E, and 2D) An aneurysm (treatment; used in claims 9 and 10) device (10) comprising a closure structure (24; or distal framework portion) comprising a central occlusion element (or distal-facing aspect), a supplemental stabilizer (legs 20 and 21; or proximal support framework), one or more lodging elements (See L) defined by a centerline of the closure structure, wherein the lodging elements fold at the hinge points to form loop elements (See annotated figure below) configured for anchoring/extending into at least one of the bifurcating branches.
With respect to Claim 14, the closest prior art is Gerberding (2010/0094335), which discloses: (Figures 1A-1E, and 2D) a method for treating an aneurysm comprising: expanding an axially compressed framework comprising a distal portion (24) and a proximal portion (legs 20 and 21), wherein the distal portion comprises a plurality of struts (sides 11, 12, 13, 14, 19), the struts comprising loops bent at bend points (corners 15 and 16)…the loops configured to lodge in the downstream branches (See 2E), wherein the bend points are formed by apices (See annotated figure below) pointing generally toward an axis defined by a centerline (centerline C-L) of the distal portion. 
[AltContent: textbox (Arrows point to the loop elements formed by the lodging elements that fold at hinge points 15 and 16 that are configured to extend into the bifurcating branches. )]
    PNG
    media_image1.png
    257
    208
    media_image1.png
    Greyscale

	Regarding claims 1-4, 6 and 8, the prior art fails to disclose or make obvious an aneurysm device, wherein the hinge points are offset from the centerline of the closure structure. 
	Regarding claim 5, the prior art fails to disclose or make obvious an aneurysm device, wherein the struts of the closure structure form the perimeter support and the inner support that connect at one or more junctions offset from a folding centerline of the closure structure. 

	Regarding claim 10, the prior art fails to disclose or make obvious a system for treating an aneurysm, wherein the hinge point of the lodging elements is offset from the centerline of the distal framework portion.
	Regarding claims 14-18, and 20, the prior art fails to disclose or make obvious a method for treating an aneurysm, comprising a distal portion with a plurality of struts with loops bent at bend points offset from the folding centerline of the distal portion. 

The terminal disclaimer filed on 1/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/624,647 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Document A discloses a device that comprises a closure structure and a supplemental stabilizer. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771